Title: To Thomas Jefferson from Jean Baptiste Ternant, 8 May 1793
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Philadelphie 8 May 1793 I’an 2 de la République française

J’ai reçu hier au soir votre lettre du 7e. concernant la prise contestée qui a fait le sujet de votre précédente du 3. Dès que cette première lettre m’est parvenue, j’en ai sur le champ, donné communication officielle au Consul général de notre République, en le chargeant d’en informer aussitôt le Commandant de l’Embuscade, et de m’adresser le plus promptement possible les témoignages et observations nécessaires, pour me mettre en état de repondre au Gouvernement des Etats unis. Cette marche est de devoir strict pour moi. Le Consul général, quoique pressé d’accélerer son examen, ne m’en a pas encore fait parvenir le résultat. Je viens de le lui demander de nouveau: et si je l’obtiens aujourd’hui, comme j’en ai le plus vif désir, j’aurai l’honneur de vous l’adresser sur le champ. Soyez persuadé que je sens trop les inconveniens du délay, pour ne pas mettre tout mon zèle à l’abréger. Au reste, la Conduite franche et loyale du Citoyen Bompard en amenant ici le Grange, doit vous être un Sûr garant qu’il ne disposera de cette prise, que quand elle aura été décidément prononcée bonne et valide.

S. Ternant

